 
EXHIBIT 10.1
 

AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of January, 2013, to the MANAGEMENT
AGREEMENT made as of the 30th day of April, 1997 (the “Management Agreement”),
among CERES MANAGED FUTURES LLC (formerly SMITH BARNEY FUTURES MANAGEMENT INC.),
a Delaware limited liability company (“CMF”), DIVERSIFIED MULTI-ADVISOR FUTURES
FUND L.P. II (formerly Smith Barney Diversified Futures Fund L.P. II), a New
York limited partnership (the “Partnership”) and WILLOWBRIDGE ASSOCIATES INC., a
Delaware corporation (the “Advisor”, all parties together, the
“Parties”).  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the assets of the Partnership allocated to the Advisor are traded
through the CMF Willowbridge Master Fund, L.P., a New York limited partnership
(the “Master Fund”) of which CMF is the general partner and Willowbridge is the
Advisor; and
 
WHEREAS, effective January 1, 2013, the trading program utilized by the Advisor
on behalf of the Master Fund is changing from the Argo Trading System to the
wPraxis Futures Trading Approach; and
 
WHEREAS, effective January 1, 2013, the trading system used to manage the
Partnership’s assets is being changed from the Argo Trading System to the
wPraxis Futures Trading Approach; and
 
WHEREAS, effective January 1, 2013, the Advisor’s monthly fee for professional
management services is being reduced to 1/8 of 1% (1.5% per year); and
 
WHEREAS, the Parties wish to amend the Management Agreement to reflect these
changes and to reflect certain name changes.
 
NOW, therefore, the Parties agree as follows:
 
1. All references to “Smith Barney Futures Management Inc.”,  and “SBFM” in the
management agreement shall be changed to “Ceres Managed Futures LLC”, and “CMF”,
respectively.
 
2. All references to “Smith Barney Diversified Futures Fund L.P. II” shall be
changed to “Diversified Multi-Advisor Futures Fund L.P. II”.
 
3. All reference to “initially” in Section 1(a) of the Management Agreement
shall be deleted and references to the “Argo Trading System” in Section 1(a)
shall be deleted and replaced with “wPraxis Futures Trading Approach”.
 
4. The first sentence of section 1(c) shall be deleted and replaced by the
following:
 
“The allocation of the Partnership’s assets to the Advisor shall be made to the
Advisor’s wPraxis Futures Trading Approach (the “Program”).”
 
5. Section 3(a), clause (ii) shall be deleted and replaced by the following:
 
“A monthly fee for professional management services equal to 1/8 of 1% (1.5% per
year) of the month-end Net Assets of the Partnership allocated to the Advisor
(which shall include any committed funds).”
 
6. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By           /s/  Walter
Davis                                                              
Walter Davis
President and Director




DIVERSIFIED MULTI-ADVISOR FUTURES FUND L.P. II




By:  Ceres Managed Futures LLC
(General Partner)




By           /s/  Walter
Davis                                                              
Walter Davis
President and Director




WILLOWBRIDGE ASSOCIATES INC.




By           /s/  Steven R.
Crane                                                                
Name:             Steven R. Crane
     Title:                 Senior Vice President

